


Exhibit 10.14

 

CONFIDENTIAL TREATMENT REQUESTED:

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

AMENDMENT No. 3 TO SUPPLY AGREEMENT

 

THIS AMENDMENT No. 3 TO SUPPLY AGREEMENT (the “Second Amendment”) is hereby made
as of June 25, 2007 by and between Plantex USA, Inc., a New Jersey corporation,
with offices at 2 University Plaza, Suite 305, Hackensack, New Jersey 07601
(“Plantex’) and Biovail Laboratories International SRL, with offices at Chelston
Park, Building 2, Collymore Rock, St. Michael, Barbados, West Indies BB14018
(“Biovail”). Plantex and Biovail are sometimes together referred to herein as
the “Parties” and separately as a “Party.”

 

WHEREAS, Plantex and Biovail entered into a Supply Agreement with the Effective
Date of October 1, 2004, as amended by Amendment No. 1 on December 30, 2005 and
by Amendment No. 2 on December 19, 2006 (collectively, the “Supply Agreement”);
and

 

WHEREAS, the Parties desire to enter into this Third Amendment to make certain
modifications to the terms and conditions of the Supply Agreement in order to
reflect the current mutual intent and desire of the Parties.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth below, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                       Delivery of API. Section 1 of the
Second Amendment to the Supply Agreement shall be deleted, it being acknowledged
that Section 1(a) of the Second Amendment has been fulfilled and the first
{***}† of the 2006 API has been delivered to Biovail.

 

With respect to the balance of the 2006 API, being {***}† of API: (i) it is
acknowledged, for the avoidance of doubt, that it is Stored API, and
(ii) Biovail has directed, and Plantex has agreed, that it shall be delivered to
Biovail no later than December 31st, 2007.

 

2.                                       Miscellaneous. All capitalized terms
used herein, unless otherwise defined herein, shall have the respective meanings
set forth in the Supply Agreement. Except as expressly modified by this Third
Amendment, all terms and conditions of the Supply Agreement shall remain in full
force and effect and shall be otherwise unaffected hereby.

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be executed
in multiple counterparts by their respective duly authorized representatives, as
of the date first set forth above.

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

By:

/s/ Jean-Luc Martre

 

 

 

 

Name:

Jean-Luc Martre

 

 

 

 

Title:

Vice-President Commercial Operations

 

 

 

 

PLANTEX USA, INC.

 

 

 

By:

/s/ Allen Lefkowitz

 

 

 

 

Name:

Allen Lefkowitz

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

By:

/s/ Cheryl Bohnel

 

 

 

 

Name:

Cheryl Bohnel

 

 

 

 

Title:

Secretary

 

 

2

--------------------------------------------------------------------------------
